DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
The filing on 07/22/2022 amended claims 1 and 13.  Claims 1-13 are pending and rejected.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/22/2022 has been entered.
 
Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo (US 20120262803 A1) in view of Hagimori (US 5969887 A).
Regarding claim 1, Matsuo teaches a lens unit comprising: a jointed lens (L3B2) having a first optical member (L34), a second optical member (L36) disposed on an optical axis of the first optical member (L34), and a jointing member (cement; [0041], [0059]) having a light transmissive property and disposed between the first optical member (L34) and the second optical member (L36); and the jointing member (cement; [0041], [0059]) adheres to the first optical member (L34) and the second optical member (L36) so that the distance becomes the preset distance.
Matsuo does not explicitly teach a holding mechanism configured to hold the first optical member and the second optical member, wherein the holding mechanism holds the first and second optical members so that a distance along an optical axis direction of the optical axis between a first lateral surface at an opposite side to a second optical member side in the first optical member and a second lateral surface at an opposite side to a first optical member side in the second optical member becomes a preset distance.
Hagimori teaches a holding mechanism (10a; Fig. 3-6) configured to hold the first optical member (42) and the second optical member (40), wherein the holding mechanism (10a) holds the first and second optical members (42 and 40) so that a distance along an optical axis direction of the optical axis between a first lateral surface at an opposite side to a second optical member side in the first optical member (42) and a second lateral surface at an opposite side to a first optical member side in the second optical member (40) becomes a preset distance, and the holding mechanism holds the first and second optical members by placing a first protrusion (30/32; col. 9 line 65 – col. 10 line 19) that extends in a radial direction that is perpendicular to the optical axis against the first lateral surface and a second protrusion (22/25) that extends in a radial direction that is perpendicular to the optical axis against the second lateral surface (Fig. 3-6).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Matsuo with Hagimori; because it provides a secure and effective solution to mounting the lenses in a barrel.
Regarding claim 2, Matsuo, as modified by Hagimori, further teaches the jointing member (cement; [0041], [0059]) is an adhesive.
Regarding claim 3, the combination of Matsuo and Hagimori consequently results in the first optical member (L34 of Matsuo, 42 of Hagimori) has a first latched part (42t/40t of Hagimori) disposed outside an effective ray range of the first optical member (L34 of Matsuo, 42 of Hagimori), the second optical member (L36 of Matsuo, 40 of Hagimori) has a second latched part (42s/24 of Hagimori) disposed outside an effective ray range of the second optical member (L36 of Matsuo, 40 of Hagimori), and the holding mechanism (10a of Hagimori) includes a first latch part (30/32 of Hagimori) disposed at an outer side in a radial direction of the first optical member (L34 of Matsuo, 42 of Hagimori), the first latch part (30/32 of Hagimori) being engaged with the first latched part (42t/40t of Hagimori), and a second latch part (22/25 of Hagimori) disposed at an outer side in a radial direction of the second optical member (L36 of Matsuo, 40 of Hagimori), the second latch part (22/25 of Hagimori) being engaged with the second latched part (42s/24 of Hagimori) and disposed at a position a predetermined distance away from the first latch part (30/32 of Hagimori) along the optical axis direction.
Regarding claim 4, the combination of Matsuo and Hagimori consequently results in the first latched part (42t/40t of Hagimori) is a first recessed part (42t of Hagimori) provided to an outer circumferential surface around the optical axis of the first optical member (L34 of Matsuo, 42 of Hagimori), the second latched part (42s/24 of Hagimori) is a second recessed part (40t/41a of Hagimori) provided to an outer circumferential surface around the optical axis of the second optical member (L36 of Matsuo, 40 of Hagimori), the first latch part (30/32 of Hagimori) is a first protrusion which protrudes toward an inner circumferential side and is fitted into the first recessed part (42t of Hagimori), and the second latch part (22/25 of Hagimori) is a second protrusion which protrudes toward an inner circumferential side and is fitted into the second recessed part (40t/41a of Hagimori).
Regarding claim 5, the combination of Matsuo and Hagimori consequently results in the holding mechanism (10a of Hagimori) further includes a first fixation member (21 of Hagimori) fixed to an outer circumferential edge of the first optical member (L34 of Matsuo, 42 of Hagimori), and a second fixation member (20 of Hagimori) fixed to an outer circumferential edge of the second optical member (L36 of Matsuo, 40 of Hagimori), the first fixation member (21 of Hagimori) has a first facing surface facing an outer circumferential edge part of the first lateral surface of the first optical member (L34 of Matsuo, 42 of Hagimori), the second fixation member (20 of Hagimori) has a second facing surface facing an outer circumferential edge part of the second lateral surface of the second optical member (L36 of Matsuo, 40 of Hagimori), the first latched part (42t/40t of Hagimori) is a first recessed part (42t of Hagimori) disposed between the outer circumferential edge part of the first lateral surface and the first facing surface, the second latched part (42s/24 of Hagimori) is a second recessed part (40t/41a of Hagimori) disposed between the outer circumferential edge part of the second lateral surface and the second facing surface, the first latch part (30/32 of Hagimori) is a first protrusion which protrudes toward an inner circumferential side and is fitted into the first recessed part (42t of Hagimori), and the second latch part (22/25 of Hagimori) is a second protrusion which protrudes toward an inner circumferential side and is fitted into the second recessed part (40t/41a of Hagimori).
Regarding claim 6, the combination of Matsuo and Hagimori consequently results in the holding mechanism (10a of Hagimori) includes a ring-like member (21 and 20 of Hagimori) disposed at an outer side in a radial direction of the first optical member (L34 of Matsuo, 42 of Hagimori) and the second optical member (L36 of Matsuo, 40 of Hagimori), a first pressing member (30 of Hagimori) disposed between the first optical member (L34 of Matsuo, 42 of Hagimori) and the ring-like member (21 and 20 of Hagimori), and a second pressing member (32/36 of Hagimori) disposed between the second optical member (L36 of Matsuo, 40 of Hagimori) and the ring-like member (21 and 20 of Hagimori), the ring-like member (21 and 20 of Hagimori) has a first positioning surface (25/26 of Hagimori) which the first optical member (L34 of Matsuo, 42 of Hagimori) makes contact with, and a second positioning surface (23/24 of Hagimori) which the second optical member (L36 of Matsuo, 40 of Hagimori) makes contact with, the first optical member (L34 of Matsuo, 42 of Hagimori) has a first reference surface (42s of Hagimori) configured to make contact with the first positioning surface (25/26 of Hagimori), the second optical member (L36 of Matsuo, 40 of Hagimori) has a second reference surface (40s of Hagimori) configured to make contact with the second positioning surface (23/24 of Hagimori), the first pressing member (30 of Hagimori) presses the first optical member (L34 of Matsuo, 42 of Hagimori) toward the ring-like member (21 and 20 of Hagimori) to thereby make the first reference surface (42s of Hagimori) make contact with the first positioning surface (25/26 of Hagimori), and the second pressing member (32/36 of Hagimori) presses the second optical member (L36 of Matsuo, 40 of Hagimori) toward the ring-like member (21 and 20 of Hagimori) to thereby make the second reference surface (40s of Hagimori) make contact with the second positioning surface (23/24 of Hagimori).
Regarding claim 7, Matsuo, as modified by Hagimori, further teaches the jointed lens (L3B2) further includes a third optical member (L35) disposed between the first optical member (L34) and the second optical member (L36) on the optical axis, and the jointing member (cement; [0041], [0059]) includes a first jointing member (cement; [0041], [0059]) disposed between the first optical member (L34) and the third optical member (L35), the first jointing member (cement; [0041], [0059]) adhering to the first optical member (L34) and the third optical member (L35), and a second jointing member (cement; [0041], [0059]) disposed between the third optical member (L35) and the second optical member (L36), the second jointing member (cement; [0041], [0059]) adhering to the third optical member (L35) and the second optical member (L36 of Matsuo, 40 of Hagimori).
Regarding claim 9, Matsuo, as modified by Hagimori, further teaches a projection optical system comprising: the lens unit according to claim 1 disposed between a reduction-side imaging plane (2) and an enlargement-side imaging plane (9; Fig. 1 and 2).
Regarding claim 11, Matsuo, as modified by Hagimori, further teaches a light source (3); a light modulator (2) configured to modulate light emitted from the light source to provide an image to the reduction-side imaging plane; and a projection optical system (10) according to claim 9 configured to project the image (Fig. 1 and 2).
Regarding claim 13, the combination of Matsuo and Hagimori consequently results in the first latch part (30/32 of Hagimori) and the second latch part (22/25 of Hagimori) of the holding mechanism are the first protrusion (30/32 of Hagimori) and second protrusion second latch part (22/25 of Hagimori), respectively.

Claims 1, 8-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 20160116830 A1) in view of Maetaki (US 20100116973 A1) and in further view of Hagimori (US 5969887 A).
Regarding claim 1, Lin teaches a lens unit comprising: a jointed lens (L10) having a first optical member, a second optical member disposed on an optical axis of the first optical member.
Lin does not explicitly teach a jointing member having a light transmissive property and disposed between the first optical member and the second optical member; and the jointing member adheres to the first optical member and the second optical member so that the distance becomes the preset distance.
Maetaki teaches a jointing member (NL1, NL, S1) having a light transmissive property and disposed between the first optical member (L1) and the second optical member (L2); and the jointing member adheres to the first optical member and the second optical member so that the distance becomes the preset distance (Fig. 1-15).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Lin with Maetaki; because it allows securing the lens elements together to form a compound lens.
Neither Lin nor Maetaki teaches a holding mechanism configured to hold the first optical member and the second optical member, wherein the holding mechanism holds the first and second optical members so that a distance along an optical axis direction of the optical axis between a first lateral surface at an opposite side to a second optical member side in the first optical member and a second lateral surface at an opposite side to a first optical member side in the second optical member becomes a preset distance.
Hagimori teaches a holding mechanism (10a; Fig. 3-6) configured to hold the first optical member (42) and the second optical member (40), wherein the holding mechanism (10a) holds the first and second optical members (42 and 40) so that a distance along an optical axis direction of the optical axis between a first lateral surface at an opposite side to a second optical member side in the first optical member (42) and a second lateral surface at an opposite side to a first optical member side in the second optical member (40) becomes a preset distance, and the holding mechanism holds the first and second optical members by placing a first protrusion (30/32; col. 9 line 65 – col. 10 line 19) that extends in a radial direction that is perpendicular to the optical axis against the first lateral surface and a second protrusion (22/25) that extends in a radial direction that is perpendicular to the optical axis against the second lateral surface (Fig. 3-6).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Lin and Maetaki with Hagimori; because it provides a secure and effective solution to mounting the lenses in a barrel.
Regarding claim 8, Lin, as modified by Maetaki and Hagimori, further teaches the jointed lens (L10) has a reflective coating layer (R) provided to a lateral surface of the second optical member (L10).
Regarding claim 9, Lin, as modified by Maetaki and Hagimori, further teaches a projection optical system comprising: the lens unit (L10) according to claim 1 disposed between a reduction-side imaging plane (10) and an enlargement-side imaging plane (200; Fig. 2 and 3).
Regarding claim 10, Lin, as modified by Maetaki and Hagimori, further teaches a first optical system (22); and a second optical system (24) disposed at an enlargement-side of the first optical system (22), wherein an intermediate image is formed inside the second optical system (24; Fig. 2), and the second optical system is formed of the lens unit (L10).
Regarding claim 12, Lin, as modified by Maetaki and Hagimori, further teaches, inherently, a light source; a light modulator (10) configured to modulate light emitted from the light source to provide an image to the reduction-side imaging plane (at 10); and a projection optical system according to claim 10 configured to project the image (Fig. 2 and 3).

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are found not persuasive; hence the rejection/s of all pending claims are maintained. 
Regarding claim 1, applicant/s argue, “It is however clear from Hagimori's Fig. 3-6 that there is no protrusion that is placed against the second lateral surface (i.e., left surface, which is at an opposite side to a first optical member side as defined by claim 1) of the lens 42. Hagimori's lens holding structure 10a extends along the optical axis and is placed against only a circumferential outer surface of the lens 42. That is, Hagimori fails to disclose or suggest the recited second protrusion.”  (Remarks; p. 8).
Examiner respectfully disagrees.  Hagimori clearly teaches a first protrusion (30/32) that extends in a radial direction that is perpendicular to the optical axis against the first lateral surface and a second protrusion (22/25) that extends in a radial direction that is perpendicular to the optical axis against the second lateral surface (Fig. 3-6; col. 9 line 65 – col. 10 line 19).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882